               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

JOHN HENRY FREDERICK,

       Plaintiff,

v.                                        Case No. 4:19cv334-MW/CAS

SGT. CHUNN,

      Defendant.
___________________________/

                      ORDER ACCEPTING AND ADOPTING
                       REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 8. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “This case is DISMISSED pursuant to 28 U.S.C.

§ 1915(g) because Plaintiff has not alleged that he faces imminent danger of serious

physical injury from the named Defendant. All pending motions are DENIED. (ECF

Nos. 3, 4, and 6) The Clerk is directed to note on the docket that this case is dismissed

pursuant to 28 U.S.C. § 1915(g).” The Clerk shall also close the file.

       SO ORDERED on October 24, 2019.

                                          s/Mark E. Walker
                                          Chief United States District Judge
